DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image acquisition unit” in claims 1 and 15, line 2. Interpreted as the endoscope processor [0136].
“a step prediction unit” in claims 1 and 15, line 5. Interpreted as part of the ultrasound observation device [0121]. It may be dedicated hardware or may be various processors or computers that execute programs [0223].
“a ground truth step holding unit” in claim 1, line 8. Interpreted as dedicated hardware or a memory, such as a semiconductor memory [0223].
“a step comparison unit” in claim 1, line 10, and claim 15, line 8. Interpreted as part of the ultrasound observation device [0121]. It may be dedicated hardware or may be various processors or computers that execute programs [0223].
“a learning controller” in claim 1, line 12, and claim 15, line 10. Interpreted as part of the ultrasound observation device [0121]. It may be dedicated hardware or may be various processors or computers that execute programs [0223].
“a learned model” in claim 16, line 12. Interpreted as the step prediction unit [0148], part of the ultrasound observation device [0121]. It may be dedicated hardware or may be various processors or computers that execute programs [0223].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the "ground truth step” in line 10. It is unclear whether or not this is the same as the "ground truth step” in line 8.  For examination purposes, Examiner of record takes this to be the same.
Claims 1 and 15 recite the "becomes close” in lines 14 and 12, respectively. Because “close” is a relative term, this limitation is indefinite. Additionally, it is unclear whether or not the applicant is attempting to recite optimization. For examination purposes, Examiner of record takes this to be an optimization aiming to reduce the difference between the prediction and ground truth.
Claims 6-7 recite the "discrete probability distribution vector” in line 2. It is unclear whether or not this is the same as the " discrete probability distribution vector” in claim 5, lines 2-3.  For examination purposes, Examiner of record takes this to be the same.
Claim 11 recites "observing” in line 2. The claim mixes statutory categories because the claim recites the device and also the step of "observing”. It is therefore unclear whether the method or the device is being claimed.
Claim 14 recites the "ultrasound image” in line 2. It is unclear whether or not this is the same as the "ultrasound image” in claim 13.  For examination purposes, Examiner of record takes this to be the same.
Claim 14 recites the "observation target part” in line 2. It is unclear whether or not this is the same as the "observation target part” in claim 1, line 2. For examination purposes, Examiner of record takes this to be the same.
Claim 16 recites the "prediction step” in line 3. It is unclear whether or not this is the same as the "prediction step” in line 1. For examination purposes, Examiner of record takes this to be the same.
Claim 16 recites the "observation step” in line 3. It is unclear whether or not this is the same as the "observation step” in claim 15, line 5. For examination purposes, Examiner of record takes this to be the same.
Claim 16 recites the "plurality of the medical images” in line 2. It is unclear whether or not the “medical images” correspond to “plurality of observation steps” in claim 15 with each medical image acquired in one of the plurality of observation steps. For examination purposes, Examiner of record takes this to indicate the one-on-one correspondence between the "plurality of the medical images” and the “plurality of observation steps”.
Claim 16 recites the "medical image” in line 3. It is unclear whether or not this is the same as the " medical image” in line 1. For examination purposes, Examiner of record takes this to be the same.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
 Regarding claim 1, the claim is directed to a machine (a learning device) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step. 
The claim recites additional elements an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller. While claim 1 recites an image acquisition unit that acquires a medical image of an observation target part inside a body of a subject in each of a plurality of observation steps in which an observation order of the observation target part is determined, image acquisition is a mere data gathering enabled by an image acquisition unit. For example, the courts have found to be insignificant extra-solution activity assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). See MPEP 2106.05(g). Furthermore, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). Claim 1 is therefore non-statutory and not patent eligible.
Regarding claim 2, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 2 additionally recites that each of the observation step, the prediction step, and the ground truth step is represented by a label number. This is also a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 2. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by an image acquisition unit. Furthermore, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 2 is therefore non-statutory and not patent eligible.

Regarding claim 3, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 3 additionally recites that the label number is set based on the observation order of the observation target part. This is also a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 3. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by an image acquisition unit. Furthermore, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 3 is therefore non-statutory and not patent eligible.

Regarding claim 4, similarly, the claim is directed to a machine (the learning device according to claim 2) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 4 additionally recites learning the relationship between the medical image and the prediction step such that an output of the loss function calculated based on a difference between the label number of the prediction step and the label number of the ground truth step is minimized. This is also a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 4. The claim merely provides further details by reciting that the step prediction unit is a convolutional neural network using a loss function, and that the learning controller makes the convolutional neural network learn. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 4 is therefore non-statutory and not patent eligible.

Regarding claim 5, similarly, the claim is directed to a machine (the learning device according to claim 4) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 5 additionally requires outputting, as the prediction step, a discrete probability distribution vector including a plurality of elements representing a probability of the medical image being a medical image corresponding to each observation step, the ground truth step is a discrete probability distribution vector where a probability of an element corresponding to the observation step, which is a ground truth, is 1, and a probability of an element corresponding to the observation step, which is not a ground truth, is 0, and the loss function represents a difference between the discrete probability distribution vector of the prediction step and the discrete probability distribution vector of the ground truth step. This is also a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 5. The claim merely provides further details by reciting that that the convolutional neural network outputs, as the prediction step, a discrete probability distribution vector. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, including the convolutional neural network, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 5 is therefore non-statutory and not patent eligible.

Regarding claim 6, similarly, the claim is directed to a machine (the learning device according to claim 5) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 6 additionally recites outputting a discrete probability distribution vector, in which a sum of probabilities of the plurality of elements is 1, using a softmax function. This is also a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 6. The claim merely provides further details by reciting that the convolutional neural network outputs a discrete probability distribution vector. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, including the convolutional neural network, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 6 is therefore non-statutory and not patent eligible.

Regarding claim 7, similarly, the claim is directed to a machine (the learning device according to claim 5) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 7 additionally recites that the convolutional neural network outputs a discrete probability distribution vector representing a probability of each of the plurality of elements being each observation step using a sigmoid function. The outputting “a discrete probability distribution vector representing a probability of each of the plurality of elements being each observation step using a sigmoid function” is a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 7. The claim merely provides further details by reciting that the convolutional neural network outputs a discrete probability distribution vector. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, including the convolutional neural network, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 7 is therefore non-statutory and not patent eligible.
Regarding claim 8, similarly, the claim is directed to a machine (the learning device according to claim 4) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 8 additionally recites that the convolutional neural network outputs a scalar predicting the label number as the prediction step, the ground truth step is a scalar representing the label number, and the loss function represents a difference between the scalar of the prediction step and the scalar of the ground truth step. The “scalar predicting the label number as the prediction step, the ground truth step is a scalar representing the label number, and the loss function represents a difference between the scalar of the prediction step and the scalar of the ground truth step” is a mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 8. The claim merely provides further details by reciting that the convolutional neural network outputs a scalar. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, including the convolutional neural network, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 8 is therefore non-statutory and not patent eligible.
Regarding claim 9, similarly, the claim is directed to a machine (the learning device according to claim 8) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 9 additionally recites that the loss function adjusts the output of the loss function to be greater in a case where the difference is greater than a threshold value than in a case where the difference is smaller than the threshold value. This recitation merely provides additional features of the mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 9. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, including the convolutional neural network, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 9 is therefore non-statutory and not patent eligible.
Regarding claim 10, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 10 additionally recites that the plurality of observation steps include an observation step representing a state in which any observation target part is not observed. This recitation merely provides additional details of the mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 10. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 10 is therefore non-statutory and not patent eligible.

Regarding claim 11, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. Claim 11 additionally recites that in a case of observing the medical image of the observation target part inside the body of the subject in compliance with the observation order of the observation target part, the observation step represents an order set based on the observation order of the observation target part. This recitation merely provides additional details of the mental process-type abstract idea. See MPEP 2106.05(g).
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 11. As stated in the base claim rejection above, image acquisition is a mere data gathering enabled by the image acquisition unit. Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements of the base claim are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 11 is therefore non-statutory and not patent eligible.
Regarding claim 12, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. 
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 12. Claim 12 additionally recites that the image acquisition unit is equipment that is inserted into a body cavity of the subject and acquires a medical image inside the body of the subject captured from the inside of the body of the subject. While this is a device recitation, the device is solely for data gathering required for the abstract idea. Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are the image acquisition unit (equipment) and various processors or computers that execute programs and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 12 is therefore non-statutory and not patent eligible.
Regarding claim 13, similarly, the claim is directed to a machine (the learning device according to claim 1) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. 
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 13. Claim 13 additionally recites that the medical image is an ultrasound image. This recitation merely provides further details of data gathering. Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are the image acquisition unit (equipment) and various processors or computers that execute programs and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 13 is therefore non-statutory and not patent eligible.
Regarding claim 14, similarly, the claim is directed to a machine (the learning device according to claim 13) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; a ground truth step corresponding to each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and learning a relationship between the medical image and the prediction step based on a result of comparison in each observation step such that the prediction step becomes close to the ground truth step, as stated in the base claim rejection above. 
The additional elements are an image acquisition unit, a step prediction unit, a ground truth step holding unit, a step comparison unit, and a learning controller, as stated in the base claim rejection above. There are no additional elements specific to claim 14. Claim 14 additionally recites that the medical image is an ultrasound image in which an observation target part inside the body of the subject is imaged by an ultrasound endoscope. This recitation merely provides further details of data gathering and the device used for the data gathering.  Furthermore, the step prediction unit, the ground truth step holding unit, the step comparison unit, and the learning controller are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are the image acquisition unit (an ultrasound endoscope) and various processors or computers that execute programs and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Claim 14 is therefore non-statutory and not patent eligible.

Regarding claim 15, the claim is directed to a process (a learning method) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is a prediction step predicting an observation step corresponding to the medical image from the medical image based on a learning result in each observation step; comparing the prediction step with a ground truth step corresponding to the prediction step in each observation step; and making the step prediction unit learn a relationship between the medical image and the prediction step based on a result of comparison by the step comparison unit such that the prediction step becomes close to the ground truth step in each observation step. 
The claim recites additional elements a step prediction unit, a step comparison unit, and a learning controller which are hardware devices that can be computer processors and memory used to facilitate execution of the steps of abstract idea. While claim 15 recites, with an image acquisition unit, acquiring a medical image of an observation target part inside a body of a subject in each of a plurality of observation steps in which an observation order of the observation target part is determined, this is a mere data gathering enabled by the image acquisition unit. For example, the courts have found to be insignificant extra-solution activity assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are the image acquisition unit and various processors or computers that execute programs and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). Claim 15 is therefore non-statutory and not patent eligible.
Regarding claim 16, the claim is directed to a device (a learned model) and therefore falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).
However, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea learning a relationship between a medical image and a prediction step on a plurality of the medical images by the learning method according to claim 15 and a prediction step predicting an observation step corresponding to a medical image acquired by an image acquisition unit from the medical image acquired by the image acquisition unit based on a learning result. The claim recites the additional element a learned model that can be computer processors and memory used to facilitate execution of the steps of abstract idea. While claim 16 requires a learned model that learns a relationship and outputs a prediction step, learning a relationship is part of the abstract idea and outputting a prediction step is insignificant post-solution activity. For example, the courts have found to be insignificant extra-solution activity assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). See MPEP 2106.05(g). Therefore, this judicial exception is not integrated into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Because the additional elements are various processors or computers that execute programs and an image acquisition unit and because there is no indication that they are anything but standard devices that are commonly used in the art, they do not improve technology. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). Claim 16 is therefore non-statutory and not patent eligible.

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjaerum (US 20170086785), hereinafter, Bjaerum.
Regarding claim 1, Bjaerum teaches a learning device (116)(“the system controller 116 has an image recognition module comprised of stored image data, and an anatomical modeling & analysis module” [0021], Fig. 1) comprising:
an image acquisition unit (106) that acquires a medical image (“the acquired image" [0027]; “the generated image” [0028]) of an observation target part (“ROI”) inside a body of a subject (“anatomical features…a particular ROI and neighboring anatomy” [0021]) in each of a plurality of observation steps (“incoming ultrasound data from the probe 106 … ultrasound mode being used (Doppler or B-mode),” [0021]; “the image-processing module may process the ultrasound signals to generate slices or frames of ultrasound information (e.g., ultrasound images)" [0026]. “A protocol for a single ultrasound procedure may contain a number of scan planes," [0032], Fig. 2) in which an observation order of the observation target part is determined (“the system controller 116 can compare the incoming probe 106 signals to a specific set of images that correspond with the protocol being executed.” [0021]. “Should more imaging have to be done, the method continues to 224 where the system controller, user, or both, determines the next desired scan plane in the protocol. This may require the user to select a scan plane from a drop down menu on the display in order to covey to the system which scan plane is being pursued next…the controller may have received a protocol from the user including a series of scan planes within the protocol before starting the protocol… the imaging system may already know which scan plane is being pursued next because the protocol is within the software of the program and scan planes are performed in a specific order." [0036], Fig. 2);
a step prediction unit (part of controller 116) that outputs a prediction step (“A signal … to output tactile feedback” [0021]) predicting an observation step (“correct/incorrect probe position”) corresponding to the medical image from the medical image (“A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane)" [0021]) based on a learning result (206) in each observation step (“At 206, the method includes determining if the probe is in the desired position to acquire the desired ROI and scan plane. Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest. As used herein, “substantially matches” means that the generated image from the ultrasound data matches the desired image (which may be a 2D model or 3D geometrical model) by a predetermined threshold percentage (e.g., generated image matches model by 90%). Additionally, as used herein, “expected image” may be based on one or more of stored image data and/or a geometrical model, wherein the geometrical model is a computerized anatomical 3D model of the image at the desired position.” [0028]);
a ground truth step holding unit (part of controller 116) that holds a ground truth step corresponding to each observation step (“an expected image” [0028]);
a step comparison unit (part of controller 116) that compares the prediction step with a ground truth step (“an expected image” [0028]) corresponding to the prediction step in each observation step (“Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest.” [0028]);
a learning controller (116) that makes the step prediction unit learn a relationship between the medical image (“the acquired image" [0027]; “the generated image” [0028]) and the prediction step based on a result of comparison by the step comparison unit in each observation step (“Furthermore, stored images … and image-recognition may be utilized in an over-arching image analysis algorithm that makes determining probe position, as well as determining which direction the probe ought to move to be in the desired position, possible. It will be appreciated that image analysis of the generated and displayed images combined with known incremental changes to probe position enable the system to determine the position of the probe and further guide positioning of the probe toward a desired region of interest.” [0017]. “Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest.”) such that the prediction step becomes close to the ground truth step (“substantially matches an expected image for the desired region of interest. As used herein, “substantially matches” means that the generated image from the ultrasound data matches the desired image (which may be a 2D model or 3D geometrical model) by a predetermined threshold percentage (e.g., generated image matches model by 90%).” [0028]). 
Regarding claim 10, Bjaerum teaches the learning device according to claim 1, wherein the plurality of observation steps include an observation step (an observation step associated with the “incorrect scan plane” [0016]; “data acquisition, image analysis” step [0031]) representing a state in which any observation target part (“chest”; “ROI” [0040]) is not observed (“the user is a considerable distance away from the correct position… data acquisition, image analysis, and position analysis are constantly occurring" [0031]; “the probe is in an incorrect location… For example, the user may have previously communicated to the system that they are attempting to image a fetal heart. The user may have the probe in the incorrect position (perhaps over the fetus head instead of chest)…the strength of the signal may further impart to the user how far off the probe is, whereby a strong vibrational output means the probe is several inches away from the correct location,… the probe may be moved in a direction nearer to that of the ROI [0040]).
Regarding claim 11, Bjaerum teaches the learning device according to claim 1, wherein, in a case of observing the medical image of the observation target part inside the body of the subject in compliance with the observation order of the observation target part (“scan planes are performed in a specific order” [0036]), the observation step represents an order (“a specific order” [0036]) set based on the observation order of the observation target part (“the next desired scan plane” [0036]) (“the imaging system may already know which scan plane is being pursued next because the protocol is within the software of the program and scan planes are performed in a specific order. Once the system controller has determined the next desired scan plane in the protocol the methodology returns to 204, and the process begins again to accurately position the probe to acquire the newly determined scan plane.” [0036]).
Regarding claim 13, Bjaerum teaches the learning device according to claim 1, wherein the medical image is an ultrasound image (“ultrasound mode being used (Doppler or B-mode),” [0021]).
Regarding claim 15, Bjaerum teaches a learning method (Fig. 2) comprising:
with an image acquisition unit (106), acquiring a medical image (“the acquired image" [0027]; “the generated image” [0028]) of an observation target part (“ROI”) inside a body of a subject (“anatomical features…a particular ROI and neighboring anatomy” [0021]) in each of a plurality of observation steps (“incoming ultrasound data from the probe 106 … ultrasound mode being used (Doppler or B-mode),” [0021]; Fig. 1; “the image-processing module may process the ultrasound signals to generate slices or frames of ultrasound information (e.g., ultrasound images)" [0026]. “A protocol for a single ultrasound procedure may contain a number of scan planes," [0032], Fig. 2) in which an observation order of the observation target part is determined (“the system controller 116 can compare the incoming probe 106 signals to a specific set of images that correspond with the protocol being executed.” [0021]. Fig. 1. “Should more imaging have to be done, the method continues to 224 where the system controller, user, or both, determines the next desired scan plane in the protocol. This may require the user to select a scan plane from a drop down menu on the display in order to covey to the system which scan plane is being pursued next…the controller may have received a protocol from the user including a series of scan planes within the protocol before starting the protocol… the imaging system may already know which scan plane is being pursued next because the protocol is within the software of the program and scan planes are performed in a specific order." [0036], Fig. 2);
with a step prediction unit (part of controller 116), outputting a prediction step (“A signal … to output tactile feedback” [0021]) predicting an observation step (“correct/incorrect probe position”) corresponding to the medical image from the medical image (“A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane)" [0021]) based on a learning result (206) in each observation step (“At 206, the method includes determining if the probe is in the desired position to acquire the desired ROI and scan plane. Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest. As used herein, “substantially matches” means that the generated image from the ultrasound data matches the desired image (which may be a 2D model or 3D geometrical model) by a predetermined threshold percentage (e.g., generated image matches model by 90%). Additionally, as used herein, “expected image” may be based on one or more of stored image data and/or a geometrical model, wherein the geometrical model is a computerized anatomical 3D model of the image at the desired position.” [0028]);
with a step comparison unit (part of controller 116), comparing the prediction step with a ground truth step (“an expected image” [0028]) corresponding to the prediction step in each observation step (“Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest.” [0028]); and
with a learning controller (116), making  the step prediction unit learn a relationship between the medical image (“the acquired image" [0027]; “the generated image” [0028]) and the prediction step based on a result of comparison by the step comparison unit (“Furthermore, stored images … and image-recognition may be utilized in an over-arching image analysis algorithm that makes determining probe position, as well as determining which direction the probe ought to move to be in the desired position, possible. It will be appreciated that image analysis of the generated and displayed images combined with known incremental changes to probe position enable the system to determine the position of the probe and further guide positioning of the probe toward a desired region of interest.” [0017]. “Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest.”) such that the prediction step becomes close to the ground truth step in each observation step (“substantially matches an expected image for the desired region of interest. As used herein, “substantially matches” means that the generated image from the ultrasound data matches the desired image (which may be a 2D model or 3D geometrical model) by a predetermined threshold percentage (e.g., generated image matches model by 90%).” [0028]). 
Regarding claim 16, Bjaerum teaches a learned model (“an over-arching image analysis algorithm” [0017]) that learns a relationship between a medical image (“the acquired image" [0027]; “the generated image” [0028]) and a prediction step (“A signal … to output tactile feedback” [0021]) (“an over-arching image analysis algorithm … further guide positioning of the probe toward a desired region of interest.” [0017]) on a plurality of the medical images (“stored images… the generated and displayed images” [0017]) by the learning method according to claim 15 and outputs a prediction step (“A signal … to output tactile feedback” [0021]) predicting an observation step (“correct/incorrect probe position”) corresponding to a medical image (“the acquired image" [0027]; “the generated image” [0028]) acquired by an image acquisition unit (106) from the medical image acquired by the image acquisition unit (“A signal is then sent back to the actuators 105 of the probe 106 to output tactile feedback to the user, indicating correct/incorrect probe position and/or which direction to move the probe toward the correct position for acquiring the desired image (e.g., region of interest and scan plane)" [0021], Fig. 1) based on a learning result (206) (“At 206, the method includes determining if the probe is in the desired position to acquire the desired ROI and scan plane. Determining whether the probe is in the desired position to acquire the desired region of interest may include performing image analysis of the generated image to determine whether the generated image substantially matches an expected image for the desired region of interest. As used herein, “substantially matches” means that the generated image from the ultrasound data matches the desired image (which may be a 2D model or 3D geometrical model) by a predetermined threshold percentage (e.g., generated image matches model by 90%). Additionally, as used herein, “expected image” may be based on one or more of stored image data and/or a geometrical model, wherein the geometrical model is a computerized anatomical 3D model of the image at the desired position.” [0028], Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum as applied to claim 1, and further in view of Aalamifar (US 20210004957), hereinafter, Aalamifar.
Regarding claim 2, Bjaerum teaches the learning device according to claim 1.
While Bjaerum teaches that each of the observation step, the prediction step, and the ground truth step is represented by a number (“a specific set of images that correspond with the protocol being executed” [0021]. “In protocol based imaging, the system is capable of setting itself up and instructing the operator to position the probe for acquisition of a specific scan plane" [0025]. “A protocol for a single ultrasound procedure may contain a number of scan planes" [0032]; “the controller may have received a protocol from the user including a series of scan planes within the protocol before starting the protocol… because the protocol is within the software of the program and scan planes are performed in a specific order " [0036]. Each of the observation step, the prediction step, and the ground truth step is quantifiable by a number, indicating the “specific scan plane" [0025] out of the “series of scan planes”, i.e., the observed scan plan number, predicted scan plane number, and the ground truth scan plane number or a scan plane/image number based on the “specific order” [0036]), Bjaerum does not explicitly teach the use of a label number.
However, in the body imaging field of endeavor, Aalamifar discloses systems and methods of measuring the body based on image analysis, which is analogous art. Aalamifar teaches the use of labels to compare predictions to the ground truth (“During a forward pass, the algorithm computes the network's predictions based on the current parameters Θ… These predictions are then input into the loss function, by which they are compared to the corresponding ground truth labels.” [0230]).
Therefore, based on Aalamifar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bjaerum to have a label number, so that each of the observation step, the prediction step, and the ground truth step is represented by a label number, as taught by Aalamifar, in order to facilitate training thereby optimizing predictions (Aalamifar: [0230], [0236]-[0237]). 
Regarding claim 3, Bjaerum modified by Aalamifar teaches the learning device according to claim 2.
Bjaerum teaches that the number is set based on the observation order of the observation target part (“a specific set of images that correspond with the protocol being executed.” [0021]; “the imaging system may already know which scan plane is being pursued next because the protocol is within the software of the program and scan planes are performed in a specific order." [0036]. Note that a specific order is always quantifiable by a number). In the combined invention of Bjaerum and Aalamifar, the number is the label number.
Regarding claim 4, Bjaerum modified by Aalamifar teaches the learning device according to claim 2.
Bjaerum does not teach that the step prediction unit is a convolutional neural network using a loss function and the learning controller makes the convolutional neural network learn the relationship between the medical image and the prediction step such that an output of the loss function calculated based on a difference between the label of the prediction step and the label of the ground truth step is minimized.
However, in the body imaging field of endeavor, Aalamifar discloses systems and methods of measuring the body based on image analysis, which is analogous art. Aalamifar teaches that the step prediction unit is a convolutional neural network (“the c-CNN” [0230]) using a loss function (“These predictions are then input into the loss function” [0230]), and
the learning controller (part of “the c-CNN” [0230]) makes the convolutional neural network learn (“During the backward pass, the last layer computes the gradients with respect to its own learnable parameters” [0232]) the relationship between the medical image (“one or more images of a head of a patient," [0011]; “the training image” [0238]) and the prediction step (“the parameters are updated… to optimize the loss function” [0230]) such that an output of the loss function calculated based on a difference between the label of the prediction step and the label of the ground truth step is minimized (“in the direction of minimized loss” [0230])(“These predictions are then input into the loss function, by which they are compared to the corresponding ground truth labels. During the backward pass, the model computes the gradient of the loss function with respect to the current parameters, after which the parameters are updated by taking a step size of a predefined size in the direction of minimized loss (e.g., in accelerated methods, such that the Nesterov momentum method and various adaptive methods, the step size can be selected to more quickly converge to optimize the loss function. [0230]).
Therefore, based on Aalamifar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bjaerum and Aalamifar to have the step prediction unit that is a convolutional neural network using a loss function, and the learning controller makes the convolutional neural network learn the relationship between the medical image and the prediction step such that an output of the loss function calculated based on a difference between the label of the prediction step and the label of the ground truth step is minimized, as taught by Aalamifar, in order to facilitate training thereby optimizing predictions (Aalamifar: [0230], [0236]-[0237]). In the combined invention of Bjaerum and Aalamifar, the label is the label number, i.e. a numeric label.



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum and Aalamifar as applied to claim 4, and further in view of Berg et al (US 10769502), hereinafter, Berg.
Regarding claim 5, Bjaerum modified by Aalamifar teaches the learning device according to claim 2.
Bjaerum modified by Aalamifar does not teach that the convolutional neural network outputs, as the prediction step, a discrete probability distribution vector including a plurality of elements representing a probability of the medical image being a medical image corresponding to each observation step,
the ground truth step is a discrete probability distribution vector where a probability of an element corresponding to the observation step, which is a ground truth, is 1, and a probability of an element corresponding to the observation step, which is not a ground truth, is 0, and
the loss function represents a difference between the discrete probability distribution vector of the prediction step and the discrete probability distribution vector of the ground truth step.
However, in the image analysis field of endeavor, Berg discloses semantic image retrieval, which is analogous art. Berg teaches that the convolutional neural network (“a deep convolutional artificial neural network computing architecture” Col. 7, l. 8-30) outputs, as the prediction step, (“The output of the image classifier” Col. 5, l. 24-37) a discrete probability distribution vector (“image vector IV.sub.1” Col. 5, l. 24-37) including a plurality of elements (“the probability values” Col. 5, l. 24-37) representing a probability of the image (102)(“a given digital image” Col. 5, l. 24-37) being an image corresponding to each observation step (an image corresponding to each of “the set of categories” Col. 5, l. 24-37) (“the probability values of image vector IV.sub.1 may be based on the output of the image classifier in classifying digital image 102 in the set of categories. The output of the image classifier for a given digital image may be a softmax that represents a probability distribution of the digital image over the set of categories. For example, the probability values of image vector IV.sub.1 may be based on a softmax output that represents a probability distribution of digital image 102 over the set of categories. For example, the sum of the probability values of image vector IV.sub.1 may be one (1)” Col. 5, l. 24-37; Fig. 1),
the ground truth step is a discrete probability distribution vector (“image vector IV.sub.1” Col. 5, l. 24-37) where a probability of an element (one of “the probability values” Col. 5, l. 24-37) corresponding to the observation step, which is a ground truth (one of “the set of categories” Col. 5, l. 24-37), is 1, and a probability of an element (one of “the probability values” Col. 5, l. 24-37) corresponding to the observation step, which is not a ground truth (not one of “the set of categories” Col. 5, l. 24-37), is 0 (“the sum of the probability values of image vector IV.sub.1 may be one (1)” Col. 5, l. 24-37. Because the total probability is “one (1)”, the ground truth step vector in this formulation containing only “true” elements necessarily has a probability of an element corresponding to a ground truth of 1 and a probability of an element not corresponding to a ground truth of 0).
Therefore, based on Berg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bjaerum and Aalamifar to have the convolutional neural network that outputs, as the prediction step, a discrete probability distribution vector including a plurality of elements representing a probability of the medical image being a medical image corresponding to each observation step, the ground truth step that is a discrete probability distribution vector where a probability of an element corresponding to the observation step, which is a ground truth, is 1, and a probability of an element corresponding to the observation step, which is not a ground truth, is 0, as taught by Berg, in order to facilitate image classification (Berg: Col. 5, l. 24-37). In the combined invention of Bjaerum, Aalamifar, and Berg, the loss function represents a difference between the discrete probability distribution vector of the prediction step and the discrete probability distribution vector of the ground truth step, and the image is the medical image.

Regarding claim 6, Bjaerum modified by Aalamifar and Berg teaches the learning device according to claim 5.
Bjaerum modified by Aalamifar does not teach that the convolutional neural network outputs a discrete probability distribution vector, in which a sum of probabilities of the plurality of elements is 1, using a softmax function.
However, in the image analysis field of endeavor, Berg discloses semantic image retrieval, which is analogous art. Berg teaches that the convolutional neural network outputs a discrete probability distribution vector (“image vector IV.sub.1” Col. 5, l. 24-37), in which a sum of probabilities of the plurality of elements is 1, using a softmax function (“the probability values of image vector IV.sub.1 may be based on a softmax output that represents a probability distribution of digital image 102 over the set of categories. For example, the sum of the probability values of image vector IV.sub.1 may be one (1)” Col. 5, l. 24-37; Fig. 1),
Therefore, based on Berg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bjaerum, Aalamifar, and Berg to have the convolutional neural network that outputs a discrete probability distribution vector, in which a sum of probabilities of the plurality of elements is 1, using a softmax function, as taught by Berg, in order to facilitate image classification (Berg: Col. 5, l. 24-37).
Regarding claim 7, Bjaerum modified by Aalamifar and Berg teaches the learning device according to claim 5.
Bjaerum modified by Aalamifar does not teach that the convolutional neural network outputs a discrete probability distribution vector representing a probability of each of the plurality of elements being each observation step using a sigmoid function.
However, in the image analysis field of endeavor, Berg discloses semantic image retrieval, which is analogous art. Berg teaches that the convolutional neural network outputs a discrete probability distribution vector (“the image vector” Col. 5, l. 24-37) representing a probability of each of the plurality of elements (“the probability value”) being each observation step (“category”) using a sigmoid function (“The output of the image classifier for a given digital image may be a set of class logits corresponding to the set of categories where each class logit is processed through an independent sigmoid function to produce the probability values for the image vector. For example, the probability value PV.sub.1,0 may result from a class logit for category ICC.sub.0 produced by the image classifier and processed through a sigmoid function to produce the probability value PV.sub.1,0.” Col. 5, l. 24-37; Fig. 1),
Therefore, based on Berg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Bjaerum, Aalamifar, and Berg to have the convolutional neural network that outputs a discrete probability distribution vector representing a probability of each of the plurality of elements being each observation step using a sigmoid function, using a softmax function, as taught by Berg, in order to facilitate image classification (Berg: Col. 5, l. 24-37).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum as applied to claims 1 and 13, and further in view of Destrempes et al (US 20100081931), hereinafter, Destrempes.
Regarding claim 12, Bjaerum teaches the learning device according to claim 1.
Bjaerum does not teach that the image acquisition unit is equipment that is inserted into a body cavity of the subject and acquires a medical image inside the body of the subject captured from the inside of the body of the subject.
However, in the medical imaging field of endeavor, Destrempes discloses image segmentation, which is analogous art. Destrempes teaches that the image acquisition unit is equipment (an endoscope" [0187]) that is inserted into a body cavity of the subject (“cavity" [0187]) and acquires a medical image inside the body of the subject (one of the “ultrasound images” [0187]) captured from the inside of the body of the subject (“ultrasound images are acquired from … an endoscope positioned within a cavity." [0187]).
Therefore, based on Destrempes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bjaerum to have the image acquisition unit that is equipment that is inserted into a body cavity of the subject and acquires a medical image inside the body of the subject captured from the inside of the body of the subject, as taught by Destrempes, in order to facilitate diagnosis from ultrasound images (Destrempes: [0004]-[0005]).
Regarding claim 14, Bjaerum teaches the learning device according to claim 13.
Bjaerum does not teach that the medical image is an ultrasound image in which an observation target part inside the body of the subject is imaged by an ultrasound endoscope.
However, in the medical imaging field of endeavor, Destrempes discloses image segmentation, which is analogous art. Destrempes teaches that the medical image is an ultrasound image (one of the “ultrasound images” [0187]) in which an observation target part inside the body of the subject (“cavity" [0187]) is imaged by an ultrasound endoscope (“ultrasound images are acquired from … an endoscope positioned within a cavity." [0187]).
Therefore, based on Destrempes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bjaerum to have the medical image that is an ultrasound image in which an observation target part inside the body of the subject is imaged by an ultrasound endoscope, as taught by Destrempes, in order to facilitate diagnosis from ultrasound images (Destrempes: [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793        


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793